UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May23, 2013 HARVARD BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Delaware 001-33957 04-3306140 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 84October Hill Road, Holliston, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (508)893-8999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On May23, 2013, Harvard Bioscience, Inc. (the “Company”) held its 2013 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, the Company’s stockholders voted on the following proposals: (i)the election of two Class I Directors for three-year terms, such terms to continue until the annual meeting of stockholders in 2016 and until such Directors’ successors are duly elected and qualified or until their earlier resignation or removal, (ii) the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2013, (iii) the amendment of the Employee Stock Purchase Plan to increase the number of authorized shares by 250,000 shares of common stock, and (iv)the approval, by a non-binding advisory vote, of the compensation of the Company’s named executive officers. The voting results are reported below. Proposal 1 - Election of Directors Robert Dishman and Neal J. Harte were elected as Class I Directors for three-year terms, such terms to continue until the annual meeting of stockholders in 2016 and until such Directors’ successors are duly elected and qualified or until their earlier resignation or removal. The results of the election were as follows: Name VotesFor VotesWithheld BrokerNon-Votes Robert Dishman Neal J. Harte Proposal 2- Ratification of the Appointment of KPMG LLP The appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2013 was ratified. The results of the ratification were as follows: Votes For VotesAgainst VotesAbstained Proposal 3 – Approval to Amend the Employee Stock Purchase Plan to Increase the Number of Authorized Shares The amendment of the Company’s Employee Stock Purchase Plan to increase the number of authorized shares by 250,000 shares of common stock was approved. The results of the amendment were as follows: Votes For VotesAgainst VotesAbstained BrokerNon-Votes Proposal 4 – Approval, by Non-Binding Advisory Vote, of the Compensation of the Named Executive Officers The compensation of the Company’s named executive officers was approved, by a non-binding advisory vote, as follows: Votes For VotesAgainst VotesAbstained BrokerNon-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARVARD BIOSCIENCE, INC. (Registrant) May29, 2013 /s/THOMAS MCNAUGHTON (Date) Thomas McNaughton Chief Financial Officer & Principal Accounting Officer
